Citation Nr: 1338242	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  11-19 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left knee disability from August 1, 2006, through May 7, 2007.  

2.  Entitlement to an evaluation in excess of 30 percent for left knee instability from May 8, 2007, through April 10, 2012.  

3.  Entitlement to an evaluation in excess of 10 percent for left knee instability since April 11, 2012.  

4.  Entitlement to an evaluation in excess of 10 percent for limitation of extension of the left knee since April 11, 2012.  


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 


INTRODUCTION

The Veteran served on active military duty from August 1983 to July 2006.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, effectuating the Board's March 2010 grant of service connection for a left knee disability.

The RO then assigned a noncompensable rating.  However, by a rating action in May 2012, the RO granted a 30 percent rating for left knee instability effective from May 8, 2007, a 10 percent rating for left knee instability effective from April 11, 2012, and a 10 percent rating for left knee limitation of motion effective from April 11, 2012.  


FINDINGS OF FACT

1.  From August 1, 2006, through May 7, 2007, the Veteran's left knee disability manifested by instability as well as some limited degree of pain with excess or prolonged use and/or some stiffness, which resulted in disability equivalent to that of mild instability of the joint.  

2.  From May 8, 2007, through April 10, 2012, the Veteran's left knee disability, inclusive of instability and pain with excess or prolonged use and/or some stiffness, resulted in disability equivalent no greater than severe instability of the joint.  

3.  From April 11, 2012, the Veteran's left knee disability has been manifested by mild instability of the joint.  

4.  From April 11, 2012, the Veteran's left knee disability, other than instability, has been manifested by both limitation of extension and pain with excess or prolonged use and stiffness or pain including with prolonged sitting, which taken together have been equivalent to limitation of extension to 15 degrees.


CONCLUSIONS OF LAW

1.  From August 1, 2006, through May 7, 2007, the criteria for an evaluation of 10 percent, but no more, are met for instability of the knee, inclusive of symptoms associated with impaired functional use, pain, and stiffness.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).

2.  From May 8, 2007, through April 10, 2012, the criteria for an evaluation in excess of 30 percent are not met for disability of the left knee, inclusive of symptoms associated with impaired functional use, pain, and stiffness.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).

3.  From April 11, 2012, the criteria for an evaluation in excess of 10 percent are not met for instability of the left knee.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

4.  From April 11, 2012, the criteria for an evaluation of 20 percent are met for limitation of extension of the left knee, inclusive of symptoms associated with impaired functional use, pain, and stiffness.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Prior to the appealed March 2010 RO decision effectuating the Board's grant of service connection for a left knee disability, the RO satisfied the duty to notify provisions by a notice letter dated in March 2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran's service treatment records have been obtained, as have pertinent private records submitted by the Veteran in furtherance of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded a pre-separation VA examination, as well as an April 2012 VA examination addressing his left knee disabilities.  38 C.F.R. § 3.159(c)(4).  The VA examinations adequately addressed medical questions underlying the appealed claim and provided sufficient detail and analysis as to the nature and severity of the Veteran's service-connected left knee disabilities, to allow for the Board's adjudication of the claim, including weighing those findings and conclusions against contrary evidence.  The Veteran has not indicated or argued insufficiency in the record before the Board.  The Board finds the evidentiary record inclusive of the April 2012 VA examination to be adequate for the Board's adjudication of the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, there is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Responsive to VA query, the Veteran has also not indicated the existence of additional pertinent evidence.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has met its duty to assist.

II. Analysis

The Veteran contends, in effect, that he is entitled to higher disability ratings than those assigned for disabilities of his left knee.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the evaluation is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran has been service connected for his left knee disability effective from August 1, 2006, the day following the date of his service separation.  38 C.F.R. § 3.400(b)(2) (2013).  However, the RO did not assign a compensable rating for the disability effective until May 8, 2007, the date of a private medical evaluation identifying an anterior cruciate ligament deficiency, as detailed below.  The RO has assigned disability ratings for the Veteran's left knee consisting of a 30 percent evaluation for severe instability effective May 8, 2007, and a 10 percent evaluation for slight instability effective April 11, 2012, both under Diagnostic Code 5257.  The RO has also assigned a separate 10 percent evaluation for limitation of extension, effective April 11, 2012, under Diagnostic Code 5261.  

The Veteran served on active duty from August 1983 to July 2006.  Service and post-service records reflect a left knee status post injury in officer training in an obstacle course at age 23, with symptomatic disability present from service separation, as detailed below.  

The Veteran has contended that he suffers from stiffness and soreness in the left knee both after prolonged or significant exertion and after prolonged sitting.  He has also reported past episodes of the knee giving way, swelling, lack of endurance, and locking.  The Veteran has also upon his April 2012 examination, complained of ongoing pain in the knee.  

Diagnostic Code 5257 pertains to recurrent subluxation or lateral instability of the knee, or other knee impairment.  This code provides that a 10 percent rating is assigned for a slight disability; a 20 percent rating is assigned for a moderate disability; and a 30 percent rating is assigned for severe disability.   38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  

Diagnostic Code 5261 pertains to limitation of extension of the knee.  This code provides that extension limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; and extension limited to 5 degrees warrants a zero percent (noncompensable) rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Additionally, a noncompensable rating is warranted if flexion is limited to 60 degrees; a 10 percent rating is warranted if flexion is limited to 45 degrees; a 20 percent rating is warranted if flexion is limited to 30 degrees; and a 30 percent rating is warranted if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2013). 

A separate rating for limitation of extension and for limitation of flexion may be assigned, or for limitation of flexion or extension or arthritis as well as for instability.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004); see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  In this case, the evidence supports the presence of limitation of extension as well as instability at intervals over the rating period in question, as addressed below.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Part 4, whether or not they were raised by the Veteran, to determine if higher or additional, separate ratings are warranted for disability or disabilities of the left knee over any interval following the Veteran's service separation, or from August 1, 2006.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A compensable level of limitation of flexion, however, has not been shown.  As noted previously, limitation of flexion to 45 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Where the criteria of a compensable rating are not met, a noncompensable rating is to be assigned.  38 C.F.R. § 4.31 (2013).  In this case, because the left knee disability is assigned compensable ratings on other bases, the Board will not assign a separate noncompensable rating for limitation of flexion in addition to the compensable ratings for the left knee disability.  

The Board has also considered whether there is any additional functional loss not contemplated in the currently assigned ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.  The Board herein considers such additional factors for the assignment of ratings, and acknowledges that the Veteran has here reported pain or stiffness or soreness limiting functioning upon, including upon excess or prolonged use and with prolonged sitting, as noted below, and such additional functional limitations associated with these symptoms are herein considered in assignment of the appropriate rating during rating intervals over the rating period.  

Service medical reports, dated in June 2003 and February 2004, reflect that the Veteran reported that initially during officer training in an obstacle course he had injured the left knee, and he had hyperextended the knee on at least four separate occasions.  

Upon a May 2004 service treatment for the left knee, the Veteran complained of occasional pain and swelling when he twisted or hurt the knee.  He specifically asserted that he hyperextended the knee the day prior playing racquetball, and that this resulted in worse pain and swelling.  Examination revealed pain with palpation, pain with varus and valgus stress, pain with anterior/posterior pressure, pain upon Lachman's test, and significant pain upon McMurray test.  The examiner assessed possible meniscal injury.  

Upon an April 2006 VA examination, which was conducted prior to separation from service, the Veteran's history was noted of an obstacle course hyperextension injury in officer training school in 1980, and subsequently episodes of weakness, stiffness, swelling, giving way sensations, lack of endurance, and locking sensations.  The Veteran also complained of stiffness and soreness in the knee with prolonged activity; aching and sharp pains of varied intensity with prolonged sitting; and aggravation of the condition with running and at times with walking, which may produce excruciating pain in the area of the patella.  The Veteran reported not having lost time from work in the past year due to the knee.  

The April 2006 examiner found no objective disability of the left knee, including no ligamentous issues.  

Upon a May 8, 2007, private orthopedic evaluation of the left knee, a history was noted of injury in obstacle course training in the military at age 23, with subsequent episodes of hyperextension.  (The date of this examination was the date chosen by the RO for assignment of a compensable rating for the left knee disability.) Examination revealed 3+ Lachman's test without endpoint, and positive anterior drawer test.  The examiner assessed an anterior cruciate ligament deficiency.  

Upon a June 2009 private MRI evaluation, an apparently chronic complete tear of the anterior cruciate ligament was observed, as well as a tear of the posterior horn of the medial meniscus.  The Veteran described symptomatic instability of the knee with athletic activities and turning and pivoting activities following his injury at age 23.  Physical findings were consistent with those of submitted prior private treatment records, with "grade 3 Lachman," and tenderness at the medial joint line.  

Upon VA examination in April 2012, the Veteran complained of pain and stiffness with any strain or overuse, pain with normal activity, and stiffness after a short interval of inactivity.  The examiner found the Veteran to have range of motion to 95 degrees flexion and 10 degrees extension, with the same findings upon repetitive use.  However, the examiner also accepted that the knee disability was manifested by pain with normal walking or sitting, and severe pain with overuse or walking on uneven terrain.  There was 1+ instability in the knee, which the examiner did not find inconsistent with findings upon June 2009 MRI of complete anterior cruciate ligament tear, and tear in the posterior horn of the medial meniscus.  The examiner found full strength in flexion and extension of the knee.  The Veteran reported occasionally using a knee brace.  

In consideration of the evidence of record, inclusive of treatment and examination records and the Veteran's own statements, the Board finds that the weight of the evidence supports the more limited instability shown upon VA examination in April 2012, so that the weight of the evidence is against a higher disability rating than the 10 percent assigned for slight lateral instability (or subluxation) from the April 11, 2012, date of that examination, under Diagnostic Code 5257.  

The Board finds that the Veteran's complaints and objective findings upon private and VA evaluations as well as MRI scans, support the presence of instability with associated pain symptoms from service, so that a compensable rating is warranted for instability effective from August 1, 2006, following service separation.  However, the Board does not find evidence of more than slight instability of the knee, with no more than a 10 percent disability evaluation thus warranted on that basis, from August 1, 2007.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The question before the Board is whether a higher rating is warranted during this rating period.  Because a 30 percent rating is already in effect, and the evidence does not show a higher level of disability, the Board finds that a higher rating is not warranted.

The Veteran's statements regarding difficulty with the knee, and objective findings, from August 1, 2006, fail to indicate greater than slight instability in the knee, and thus the weight of the evidentiary record as a whole is against the more than slight instability from that time forward.  The Board also considers the question of entitlement to a higher or additional disability rating than the 10 percent assigned based on instability, from August 1, 2006, through May 8, 2007.  Review of the record does not reflect complaints or findings of significant additional ongoing pain or pain-related disability, with due consideration of DeLuca factors, beyond that encompassed by the 10 percent assigned under Diagnostic Code 5257, so as to warrant more than a 10 percent evaluation for that rating period.  

The Veteran has been assigned a 10 percent evaluation for limitation of extension of the left knee from April 11, 2012, and this is consistent with the findings upon that examination showing limitation of extension to 10 degrees, including with repetitive use.  

The Board considers the possibility of assigning an additional or higher rating than the two 10 percent ratings assigned (one rating for instability, the other for limitation of extension) from April 11, 2012, based on the Veteran's noted pain with use, soreness or stiffness with prolonged use or prolonged sitting, and aggravation of pain with overuse or rough terrain.  Because the Board finds the weight of the evidence to support some additional disability associated with such pain, soreness, and stiffness impacting functional use, the Board finds that the weight of the evidence supports assignment of the next higher, 20 percent evaluation under Diagnostic Code 5261, for limitation of extension, on the basis of such symptoms affecting functioning of the joint, including with prolonged use or prolonged sitting.  The Board finds that such additional rating is warranted from the April 11, 2012, date of examination for the left knee disability, when such significant additional symptoms were noted.  An increase in disability is not factually ascertainable prior to this date.

For the rating period from May 8, 2007, through April 10, 2012, the Board finds that the 30 percent rating assigned for severe instability then encompassed any additional symptomatic pain, soreness, and stiffness associated with the knee disability, so that a higher or additional rating based on ongoing pain, and based on additional pain or soreness or stiffness with overuse or on rough terrain or with prolonged sitting, need not be additionally compensated during that interval.  The objective record from that interval does not show severe subluxation or instability, and thus the Board reasonably interprets the disability circumstances for the period from May 8, 2007, through April 10, 2012, as having been encompassed in their entirety, for rating purposes, by the assigned 30 percent rating under Diagnostic Code 5257.  Thus, assignment of an additional rating based on such additional impairment over the interval would amount to impermissible pyramiding, or assignment of more than one rating for the same disability.  38 C.F.R. § 4.14 (2013).  

Regarding limitation of extension prior to April 11, 2012, the Board recognizes the possibility of limitation of extension prior to that date, but pre-separation examination in April 2006 found no such limitation, and neither did private evaluations prior to April 11, 2012.  The Veteran also did not complain of limitation of extension over the interval prior to that examination.  Hence, the weight of the evidence of record is against the presence of limitation of extension prior to April 11, 2012, and hence a compensable rating on that basis prior to April 11, 2012, is not warranted.  

In reaching these decisions, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence does not show findings that meet the criteria for increased ratings in excess of those assigned herein, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the possibility of assignment of ratings recognizing intervals of greater or lesser disability other than the rating periods reflected by this decision (staged ratings), but finds that the evidence is insufficient to warrant assignment of additional staged ratings other than those herein addressed.  See Fenderson, 12 Vet. App. at 126-27.

Entitlement to an extraschedular evaluation has also been considered.  Ratings will generally be based on average impairment, but to afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b) (2013).

The rating criteria used to evaluate the knees contemplate instability, pain, effusion, and limitation of motion.  The symptoms associated with the Veteran's left knee herein include pain, limitation of motion, stiffness, and instability.  These are contemplated by the rating criteria, and the medical evidence fails to show anything unique or unusual about the Veteran's left knee disability that would render the schedular criteria inadequate.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, the Board notes that the issue of entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU) is part of an increased rating claim when that issue is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has repeatedly noted over the course of appeal that he remains employed privately under contract with the Department of Defense, including overseas deployments in that capacity.  The Veteran has not alleged, and the record does not otherwise suggest, that the Veteran is unemployed, 

and hence the question of unemployability due to service-connected disabilities is not reasonably raised by the record.


ORDER

A 10 percent evaluation, but no more, is granted for instability of the left knee from August 1, 2006, through May 7, 2007, subject to the laws and regulations governing the payment of monetary benefits.

An evaluation above the 30 percent assigned for instability of the left knee is denied from May 8, 2007, through April 10, 2012. 

An evaluation above the 10 percent assigned is denied for instability of the left knee from April 11, 2012.  

A higher evaluation of 20 percent, but no more, is granted for limitation of extension of the left knee, from April 11, 2012, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


